Appellees' motion for a rehearing can not be granted to enable them to bring up a more perfect record by certiorari. This question is fully considered on a motion for rehearing in the case of Ross v. McGowen, 58 Tex. 603, and the practice there indicated will be enforced by this court. Looking at the record alone as presented to us to ascertain the facts upon which the court below acted in ruling upon the motion for a new trial on account of newly discovered evidence, we think the former disposition of the case by us was correct, and the motion for rehearing will therefore be overruled.
Overruled. *Page 400